Title: Enclosure: John Armstrong’s Notes on Tadeusz Kosciuszko, [before 10 May 1818]
From: Armstrong, John
To: 


            
              before 10 May 1818
            
            Circumstances relating to gen. Kosciusko previously to his joining the American Army.
            K. was born in the grand Dutchy of Lithuania in the year 1752. His family was noble & his patrimony considerable. circumstances which he justly appreciated, for as belonging to himself they were never matter of boasting and rarely subjects of notice and as the property of others only regarded as advantages when accompanied by good Sense & good morals. The workings of his mind on the subject of civil liberty, were early and vigorous. before he was twenty the vassalage of his serfs filled him with abhorrence and the first act of his manhood was to break their fetters.
            In the domestic quarrel between the King and the dissidents in 1764 he was too young to take a part, but the partition of Poland in 1772 (of which this quarrel was one of the pretences) engaged him in the defence of his country and Soon made him Sensible of the value of military education which he afterwards sought in the Schools of Paris. It was there & while prosecuting that object that he first became Acquainted with the name of America and the nature of the war in which the British colonies were then engaged with the mother Country. In the summer of 1776 he embarked for this country and in October of that year was appointed by Congress a Colo. of Engineers.
            2d Services of the Gen. during the War.
            In the Spring of 1777 he joined the Northern Army and in July following the writer of this notice left him on Lake Champlain engaged in strengthening our works at Ticonderoga and Mount Independence. The unfortunate character of the early part of this Campaign is sufficiently known. In the retreat of the American army Kosciusko was distinguished for activity and courage and upon him devolved the choice of camps & posts and everything connected with fortification. The last position taken by the Army while commanded by Gen. Schuyler was on an island in the Hudson near the mouth of the Mohawk river and within a few miles of Albany. Here Gates, who had superseded Schuyler, found the Army on the     day of August. Public feeling & opinion were strikingly affected by the arrival of this Officer, who gave it a full and lasting impression, by ordering the Army to advance upon the enemy. The state of things at that moment are well and faithfully expressed by that distinguished officer Col. Udney Hay, in a letter to a friend. “Fortune„ says he “as if tired of persecuting us, had began to change & Burgoyne had suffered materially on both his flanks—but these things were not of our doing; the main Army, as it was called, was hunted from post to pillar and dared not to measure its strength with the enemy; much was wanting to reinspire it with confidence in itself—with that Self respect without which an Army is but a flock of Sheep—a proof of which is found in the fact, that we have thanked in General Orders a detachment double the force of that of the enemy, for having dared to return their fire. From this miserable State of despondency & terror, Gates’s arrival raised us as if by magic. We began to hope and then to act—our first step was to Stillwater and we are now on the heights, called Bhemus’s looking the enemy boldly in the face. Kosciusko has Selected the ground and has covered its weak point (its’ right) with redoubts from the hill to the river„.
            In front of this camp thus fortified two battles were fought which eventuated in the retreat of the enemy and his surrender at Saratoga.
            The value of Col. Kosciusko’s services during this campaign and that of 1778 will be found in the following extract from a letter of the General Gates written in the Spring of 1780. “My dear friend, after parting with you at York Town, I got safely to my own fireside and without inconvenience of any kind excepting sometimes cold toes & cold fingers. of this sort of punishment however I am it seems to have no more, as I am destined by the Congress to command in the South. In entering on this new and (as Lee says) most difficult Theatre of the war, my first thoughts have been turned to the Selection of an Engineer, an Adjt General and a Quartermaster General. Kosciusko, Hay & yourself, if I can prevail upon you all are to fill these offices and will fill them well. The excellent qualities of the Pole, which no one knows better than yourself are now acknowleged at H.Q. and may induce others to prevent his joining us—but his promise once given, we are sure of him„.
            The invitation of Gates, for which the preceeding extract had prepared us, was given and accepted, and tho’ no time was lost by K., his arrival was not early enough to enable him to give his assistance to his old friend & General—but to Green (his successor) he rendered the most important Services to the last moment of the War, and which were Such as drew from that officer the most lively, ardent & repeated Acknowlegments—which induced Congress, in October 1783, to bestow upon him the brevet of Brig. General and to pass a vote declaratory “Of their high sense of his long faithful and meritorious Services conduct„.
            The war having ended he now contemplated returning to Poland and was determined in this measure by a letter from Prince Joseph Poniatowsky, nephew of the King & Generalissimo of the army. It was however ten years after this Period (1783) before Kosciusko drew the Sword on the frontier of Cracovia.
            
            3d Conduct of K in France.
            When Bonaparte created the Dutchy of Warsaw & bestowed it on the king of Saxony great pains were taken to induce K. to lend himself to the promotion & support of that polity. Having withstood both the smiles & the frowns of the minister of police, a last attempt was made thro’ the General’s countrywoman and friend, the Princess Sapieha. the argument she used was founded on the condition of Poland, which, she said, no change could make worse—and that of the Gen. which even a small change might make better—“but on this head I have a Carte blanche, Princess„ answered the Gen. it is the first (taking her hand & leading her to her carriage) “it is the first time in my life I have wished to shorten your visit—but you shall not make me think less respectfully of you than I now do„.
            When these attempts had failed, a manifesto in the name of Kosciusko, dated at Warsaw & addressed to the Poles, was fabricated & published at Paris. When he complained of this abuse of his name, &c the Min. of Police advised him to leave Paris go to Fontainbleau.
           